ORDER
PER CURIAM.
Reynaldo Simmons (“Appellant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Appellant claims the motion court erred in denying his motion for post-conviction relief because his plea counsel provided ineffective assistance of counsel when she unreasonably relied on a Sentencing Advisory Commission report to advise Appellant on the sentence he would likely receive if he pled guilty not pursuant to an agreement with the State. We find that Appellant’s claims are refuted by the record and affirm the motion court’s ruling.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).